Title: From George Washington to Thomas Johnson, 6 November 1777
From: Washington, George
To: Johnson, Thomas



Dr Sir
Head Qrs [Whitemarsh, Pa.] Nov. 6. 1777

The approaching Season, and the scanty suppl⟨ies⟩ of Cloathing in public Store, without an immediate prospect of their being increased, have induced me to send Lt Colo. Adams of your state to procure, if possible, a Quantity for the Troops which come from thence. The distress of the Army in this instance, I am sorry to inform you, is now considerable, and it will become greater & greater every day if some releif should not be had. Genl Smallwood has addressed you on the subject and having pointed out the wants of your Soldiery in a particular

manner, it is unnecessary for me to make a minute detail of them. I shall therefore take the liberty of referring you to his Letter, and must entreat the interposition of your aid, to facilitate, as much as possible, the purpose and design of Colo. Adam’s Commission. I do not know what Supplies of Cloathing Maryland may have on hand; However, whatever they are, they can never be furnished with more propriety, than at the present juncture. Our Wants extend to every Species and to Blankets—but to the latter, and to shoes and Stockings in a peculiar degree. Besides the Necessaries, which I hope will be derived from the State, I have instructed Colo. Adams, to obtain All he possibly can by purchase from the Inhabitants, in which, I trust, he will have your countenance and warmest recommendation. These requisitions are not the result of choice, but of painful necessity; and viewing them in this light, I am well assured, you will not only excuse them, but will readily afford every relief in your Power to give. Our calls are pressing and equal to any the imagination can represent. If they can be answered and the Troops can be properly provided in these instances, I should hope, that we may be able to obtain some signal, if not decisive advantages over the Enemy by a Winters Campaign: If not, we shall not be in a situation to attempt anything on a large & general Scale. We are trying to make a collection here, and under the authority of Congress, compulsory measures have been adopted in some cases to draw aid from the disaffected, where it could well be spared but was refused. I congratulate you sincerely on our success in the surrender of Genl Burgoyne an event this that reflects much honor upon our Arms. I have nothing new to inform you of here. The repulse Count Donnop met with & the destruction of the Two Ships of War being the last interesting occurrences. I am Dr Sr Yrs &c.

G.W.

